Case 3:17-cv-02769-S-BH Document 96 Filed 04/25/19   Page 1 of 4 PageID 4843
Case 3:17-cv-02769-S-BH Document 96 Filed 04/25/19   Page 2 of 4 PageID 4844
Case 3:17-cv-02769-S-BH Document 96 Filed 04/25/19   Page 3 of 4 PageID 4845
 Case 3:17-cv-02769-S-BH Document 96 Filed 04/25/19               Page 4 of 4 PageID 4846


                               CERTIFICATE OF SERVICE

        I, Paul E. Veith, counsel of record for Kemper Corporate Services, Inc., hereby certify
that on April 25, 2019, I electronically filed the foregoing Second Partial Satisfaction of
Judgment using the CM/ECF system, which will send notification of such filing to the following:

Christopher D. Kratovil (ckratovil@dykema.com)
Kyle A. Owens (kowens@dykema.com)
DYKEMA GOSSET PLLC
1717 Main Street, Suite 4000
Dallas, Texas 75201
Telephone: (214) 462-6400
Fax: (214) 462-6401

Peter J.W. Sherwin (psherwin@proskauer.com)
Mark D. Harris (mharris@proskauer.com)
Ana Vermal (avermal@proskauer.com)
Stacey P. Eilbaum (seilbaum@proskauer.com)
Om Vasudevan Alladi (oalladi@proskauer.com)
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036
Telephone: (212) 969-3000
Fax: (212) 969-2900

Counsel for Computer Sciences Corporation
and DXC Technology Company


                            /s/ Paul E. Veith
                            Paul E. Veith (pveith@sidley.com) (admitted pro hac vice)
                            Chris K. Meyer (cmeyer@sidley.com) (admitted pro hac vice)
                            Christopher Y. Lee (chris.lee@sidley.com) (admitted pro hac vice)
                            SIDLEY AUSTIN LLP
                            One South Dearborn Street
                            Chicago, Illinois 60603
                            Telephone: (312) 853-7000
                            Facsimile: (312) 853-7036

                            Penny P. Reid (preid@sidley.com)
                            State Bar No. 15402570
                            SIDLEY AUSTIN LLP
                            2021 McKinney Avenue, Suite 2000
                            Dallas, Texas 75201
                            Telephone: (214) 981-3300
                            Facsimile: (214) 981-3400

                            Counsel for Kemper Corporate Services, Inc.


ACTIVE 242717846
